DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 02/05/2021, in which claims 1, 2, 7, 8, 9, 14-16, and 20 have been amended. Thus, claims 1-5, 7-12, and 14-23 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, and 14-23 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of passport authentication without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 8, 15, 20.
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a system comprising a processor in communication with a memory device, which performs a series of steps, e.g., managing a digital wallet application installed on a user device; storing payment card information on the user device; performing payment transactions using the payment card information over a payment processing network; store a digital passport object; querying the payment processing network for a payment card transaction; comparing the planned travel date returned from the query of the payment processing network to an expiration date; transmitting an alert to the user device; receiving an augmentation request; retrieve an augmentation template; generating an augmentation package associated with the digital passport object; transmitting an authentication request to an authenticating user device; receiving an authentication response from the authenticating user device; determining an authentication evaluation of the augmentation package associated with the digital passport Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a host computing device, processor(s), memory device(s), user device, and authenticating user device are no more than simply applying the abstract idea using generic computer elements. The additional elements of a computing device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a host computing device, processor(s), memory device(s), user device, and authenticating user device limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 8, 15, and 20; and hence claims 8, 15, and 20 are rejected on similar grounds as claim 1.
Dependent claims 2-5, 7, 9-12, 14, 16-19, and 21 have further defined the abstract idea that is present in their respective independent claims 1, 8, 15, and 20; and thus correspond to Mental Processes, and hence are abstract in nature for the reason presented above. The dependent claims 2-5, 7, 9-12, 14, 16-19, and 21 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-5, 7, 9-12, 14, 16-19, and 21 are directed to an abstract idea. Thus, claims 1-5, 7-12, 14-21 are not patent-eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sher (U.S. Patent Application Publication No. US 2002/0100802 A1; hereinafter “Sher”), in view of Zand-Biglari (U.S. Patent Application Publication No. US 2017/0193513 A1; hereinafter “Zand-Biglari”). 
Claim 1:
Sher discloses:
A host computing device for extending a digital passport comprising one or more processors in communication with one or more memory devices, the host computing device configured to: (Sher, The passport devices are realized by portable device technologies, such as, smart cards or pocket-sized computers, and have the ability to store and process the data contents of the passport document, and communicate passport information with remote databases; (See, Abstract; Claim 1));
query the payment processing network for a payment card transaction performed by the user device using the digital wallet application, wherein the payment card transaction includes an identifier of a geographic region and a travel date on which travel to the geographic region is planned; (Sher, The database further includes information relating to payment transactions, such as details about the service or ticket purchased via the passenger card, electronic receipts for the cleared payments, and the passenger's purchase habits and related payment history. Concerning the latter, the database also gathers marketing data about the passenger's travel itineraries, including the type and amount of services requested and products purchased at a particular location or over a specific time period (query the payment processing network for a payment card transaction performed by the user device using the digital wallet application, wherein the payment card transaction includes an identifier of a geographic region and a travel date on which travel to the geographic region is planned); (See, 
compare the planned travel date returned from the query of the payment processing network to an expiration date included in a digital passport object; wherein the expiration date is a date beyond which the digital passport object is no longer deemed valid for international travel by the governmental sponsoring authority (Sher, The rightful cardholder can be verified, for example, by comparing biometrics information, which is certified and stored in the passenger card, against the person's “life” biometrics, which is provided by the cardholder claiming to be intended bearer. If the card-based biometrics matches the life biometrics, the ownership is confirmed and free or discounted travel granted. Also verified can be the expiration and effective date or other terms the card-based permit/pass has to conform to; Such means further verify the validity and expiration dates of the use rights data stored in the card, checks the authenticity of the card data, and determine if a passenger card should be approved or denied for access to a carrier or for other services; (compare the planned travel date returned from the query of the payment processing network to an expiration date included in a digital passport object); A person having ordinary skill in the art would interpret the expiration date of a passport is the date beyond which the digital passport object is no longer deemed valid for international travel by the governmental sponsoring authority. (See, Abstract; Claims 1; Para. 51));
transmit, prior to the planned travel date, an alert to a user device, wherein the alert includes the planned travel date, the geographic region identifier, and the expiration date. (Sher, The validity of the electronic ticket stored in the passenger card can be determined by reading and verifying the ticket-related information, such as the ticket number, name of the transportation carrier, seat assignment, and date, time and location of departure or arrival. Upon coupling the card to the passenger station, this information can be viewed and checked, or compared against the corresponding data stored in a remote database. If there is an irregularity, such as a ticket number tampered with, erroneous seating information, obsolete date, wrong location, or different carrier, the passenger station will convey an appropriate warning message; no passage/boarding is allowed. Such means further verify the validity and expiration dates of the use rights data stored in the card, checks the authenticity of the card data, and determine if a passenger card should be approved or denied for access to a carrier or for other services (transmit, prior to the planned travel date, an alert to a user device, wherein the alert includes the planned travel date, the geographic region identifier, and the expiration date); (See, Abstract; Para. 80-81));
receive an augmentation request associated with the digital passport object from the digital wallet application executing on the user device, the augmentation request including a digital passport object identifier associated with the digital passport object; (Sher, renewing a passport document previously compiled (receive an augmentation request) including issued to a passport-holder, the method comprising the steps of storing a passport application-template in a portable passport device for requesting a renewal passport document by said passport-holder (receive an augmentation request associated with a digital passport object from an user device); inputting into the application-template a set of passport data; wherein said selected passport data comprising a passport number of said older passport document; (the augmentation request including a digital passport object identifier associated with the digital passport object) (See, Para. 127-129));
retrieve (i) an augmentation template associated with the governmental sponsoring authority, and (ii) trusted authentication data, associated with the digital wallet application, based at least in part on the augmentation request;  (Sher, The passenger will display the card-based template representing the passport application form while inputting the necessary data; the form-template can be stored in the passenger card or downloaded from a remote database (retrieve an augmentation template associated with a sponsoring authority); the agency will renew/issue the new passport while compiling the electronic passport for that passenger. The compiled information can be stored in the agency database (a sponsoring authority), including downloaded into the passenger card (retrieve an augmentation template associated inputting into said passport data-template a set of passport data; passport device is a smart card comprising a memory for storing said portable passport document; and input/output means for entering said set of passport data into, or retrieving the passport data from, the portable device; The passenger will display the card-based template representing the passport application form while inputting the necessary data; the form-template can be stored in the passenger card or downloaded from a remote database. The data entries comprise demographics information, such as name, permanent and mailing address, telephone number, and SSN; as well as additional personal data, such as gender, date and place of birth, height, and hair and eye color. Also included is information about travel plans and an emergency contact, as well as data related to the most recent passport, such as passport number, and date and place of issuance (trusted authentication data, based at least in part on the augmentation request); (See, 127-129));
generate an augmentation package associated with the digital passport object based at least in part on the augmentation template; (Sher, The passenger will display the card-based template representing the passport application form while inputting the necessary data; the form-template can be stored in the passenger card or downloaded from a remote database…. The completed and signed form will be stored in the passenger card and communicated/uploaded together to the passport services agency for further processing (generate an augmentation package associated with the digital passport object based at least in part on the augmentation template); compiling a data contents of a portable passport document, the method comprising the steps of: a) storing a passport data-template in a portable passport device; b) inputting into said passport data-template a set of passport data; c) automatically compiling by the data-template the inputted passport data to yield said data contents; d) storing the compiled data contents in said portable passport device as said portable passport document; and e) issuing the passport device including said portable passport document to a passport-holder See, Claim 1; Para. 127-129));
transmit an authentication request to an authenticating user device, wherein the authentication request is based on the trusted authentication data; (Sher,using a cryptographic scheme to authenticate the cardholder or system information and to guarantee a secure information exchange; certification center that authenticates cardholders and card data; certified data that can be retrieved and viewed but changed only by the certification center; The passenger will display the card-based template representing the passport application form while inputting the necessary data; the form-template can be stored in the passenger card or downloaded from a remote database…. If previously certified by a certification center, the passenger's digital signature can also be included into the form-template as is; for example, retrieved from within the card or downloaded from the center's database…. The agency will verify the uploaded application, for example, by comparing the provided information against data stored in a Government database including the old passport data and photo of the applicant (transmit an authentication request to an authenticating user device, wherein the authentication request is based on the trusted authentication data );(See, Abstract; Claims 6-16;  Para. 20, 28, 52,74-80, 101-103, 107, 127-129));
receive an authentication response from the authenticating user device, wherein the authentication response includes at least one authentication factor; (Sher, The compiled information can be stored in the agency database, including downloaded into the passenger card. To control access to the new passport data, the agency can protect the data via security information that is unique to the rightful passport-holder. For example, to download the new passport into the passenger card, the passenger has to provide the matching SSN or signature. For more sophisticated protection schemes, the agency can encrypt the passport data with a secret key or the passenger's biometrics and the passenger has to provide the secret key or matching biometrics to download and unlock the passport data. The agency can also attach to the data a public key certificate to certify the passport as being issued by that agency (receive an authentication response from the authenticating user device, wherein the authentication response includes at least one authentication factor); (See, Abstract; Para. 127-129);
determine an authentication evaluation of the augmentation package associated with the digital passport object, based at least in part on the at least one authentication factor and the trusted authentication data, wherein the authentication evaluation is appended to the augmentation package to create an updated augmentation package; (Sher, The modules can also scan ID (Identification) documents for the purpose of retrieving and evaluating selected information recorded onto such documents. For example, the DOB (Date Of Birth) data or the cardholder's picture can be captured from a valid driver's license to determine the age or physical appearance of the passenger presenting the license. Also captured can be the information from a passport, such as the passenger's place of birth and citizenship, or data from other paper/plastic-based documents. Such information/data can be verified, including compared against Government databases, so as to authenticate the background of the passenger or provide the data required for other travel-related purposes; To safeguard the card contents and protect the data exchange, the card issuer, system entities or cardholder can load authenticity data and security information into the passenger card. The completed and signed form will be stored in the passenger card and communicated/uploaded together to the passport services agency for further processing. The cardholder will also forward adequate payment; for example, via the digital cash stored in the passenger card. The agency will verify the uploaded application, for example, by comparing the provided information against data stored in a Government database including the old passport data and photo of the applicant, as well as by clearing the electronic payment; (determine an authentication evaluation of the augmentation package associated with the digital passport object, based at least in part on the at least one authentication factor and the trusted authentication data, See, Para. 47 & 50));
transmit the updated augmentation package to the governmental sponsoring authority, wherein the governmental sponsoring authority determines whether to extend the digital passport object based on the updated augmentation package (Sher, The completed and signed form will be stored in the passenger card and communicated/uploaded together to the passport services agency for further processing. The agency will verify the uploaded application, for example, by comparing the provided information against data stored in a Government database including the old passport data and photo of the applicant, as well as by clearing the electronic payment. Upon approval of the application, the agency will renew/issue the new passport while compiling the electronic passport for that passenger (transmit the updated augmentation package to the sponsoring authority, wherein the sponsoring authority determines whether to extend the digital passport object based on the updated augmentation package);(See, Abstract; Para. 127-129));
receive, from the governmental sponsoring authority, an augmentation response indicating an extension of the digital passport object; and in response to the augmentation response, transmit an extended digital passport object to the digital wallet application on the requesting user device. (Sher, Upon approval of the application, the agency will renew/issue the new passport while compiling the electronic passport for that passenger. The compiled information can be stored in the agency database, including downloaded into the passenger card. To control access to the new passport data, the agency can protect the data via security information that is unique to the rightful passport-holder (receive, from the governmental sponsoring authority, an augmentation response indicating an extension of the digital passport object; and in response to the augmentation response, transmit an extended digital passport object to the digital wallet application on the requesting user device); (See, 
However, Sher does not specifically disclose managing a digital wallet application installed on a requesting user device, wherein the digital wallet application is configured to (i) store payment card information for at least one payment card digitally on the requesting user device, (ii) perform payment transactions using the payment card information over a payment processing network, and (iii) store a digital passport object, wherein the digital passport object is an electronically stored representation of an identity document issued by a governmental sponsoring authority for international travel; querying the payment processing network for a payment card transaction performed by the requesting user device using the digital wallet application; and receiving an augmentation request associated with the digital passport object from the digital wallet application executing on the requesting user device Sher discloses querying the payment processing network for a payment card transaction performed by the requesting user device, and receiving an augmentation request associated with the digital passport object from a user’s device database . 
Zand-Biglari discloses the following limitations: 
manage a digital wallet application installed on a user device, wherein the digital wallet application is configured to (i) store payment card information for at least one payment card digitally on the user device, (ii) perform payment transactions using the payment card information over a payment processing network, and (iii) store a digital passport object, wherein the digital passport object is an electronically stored representation of an identity document issued by a governmental sponsoring authority for international travel; (Zand-Biglari, A digital wallet may comprise a data store reposed in a memory of the mobile device and configured to permit a user of the mobile device  to retrieve electronic credentials, such as transaction accounts, digital passports, digital identification, digitally stored medical information, and/or the like. The digital wallet fraud guard service may authenticate a user, such as using a token identifying the transaction account holder and/or transaction account of an electronic credential within the digital wallet (manage a digital wallet application digital passport- (digital passports are  an electronically stored representation of an identity document issued by a governmental sponsoring authority for international travel); (See, Para. 23)).  
query the payment processing network for a payment card transaction performed by the user device using the digital wallet application; (Zand-Biglari, A digital wallet may comprise a data store reposed in a memory of the mobile device and configured to permit a user of the mobile device to retrieve electronic credentials, such as transaction accounts, digital passports, digital identification, digitally stored medical information, and/or the like. The digital wallet fraud guard service may authenticate a user, such as using a token identifying the transaction account holder and/or transaction account of an electronic credential within the digital wallet. (query the payment processing network for a payment card transaction performed by the user device using the digital wallet application); (See, Para. 24, 31, and 36));
receive an augmentation request associated with the digital passport object from the digital wallet application executing on the requesting user device (Zand-Biglari, A digital wallet may comprise a data store reposed in a memory of the mobile device and configured to permit a user of the mobile device to retrieve electronic credentials, such as transaction accounts, digital passports, digital identification, digitally stored medical information, and/or the like. The digital wallet fraud guard service may authenticate a user, such as using a token identifying the transaction account holder and/or transaction account of an electronic credential within the digital wallet. (receive an augmentation request associated with the digital passport object from the digital wallet application executing on the requesting user device); (See
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Sher with the features of Zand-Biglari’s digital wallet fraud guard system because this system monitors the usage of a digital wallet and electronic credentials associated with the digital wallet, wherein the digital wallet fraud guard agent transmits transaction context data to a mobile device communication channel. The system may also include a digital wallet fraud guard service including a process running on a transaction account provider data center and configured to receive the transaction context data from the mobile device communication channel and configured to transmit threat assessment data (including at least one of threat details, threat level, or a short information) to the mobile device via the mobile device communication channel. (Zand-Biglari, Para. 5). 
Claim 3:
Sher discloses:
wherein the host computing device is further configured to: encode the extended digital passport object into at least one machine- readable representation. (Sher, cryptographic validation of passport data and information, can be encoded onto the passport devices and verified at various passport-service locations upon presentation of the passport document for utilization;  (encode the augmented digital passport object into at least one machine- readable representation); FIG. 3 illustrates the functional structure, including the electronic card template of the multi-application passenger/passport card, which facilitates the card's computerized means for compiling the card contents and for communicating data and information between and among the remote databases including the portable passenger card. The means includes the capturing, inputting, storing, retrieving, displaying, evaluating, computing, processing, and exchanging of the data/information needed for the card's usage and the system's operation (encode the augmented digital passport object into at least one machine- readable representation); (See, Figure 3; Para. 25 & 31)).
Claim 4:
Sher discloses:
wherein the extended digital passport object includes an updated expiration identifier. (Sher, After access is allowed, the new passport will be stored in the passenger card while overwriting the old passport data (the extended  digital passport object).The card-based, old passport data can also cancel itself automatically if a predetermined condition is met; for example, the expiration date of the old passport will be compared against the date provided by the system clock, and if the expiration date has reached or gone beyond the systems date, that passport will be erased (updated expiration identifier). The new passport data will be provided as an electronic representation of a conventional passport document. This electronic passport-template is tamper proof while also allowing selected entries to be made later on; (See, Para. 6, Claims 1-2)). 
Claim 5:
Sher discloses:
wherein the extended digital passport object includes a passport endorsement. (Sher, the passenger realizes that the card-based passport needs to be renewed and decides to renew it remotely via the following method; the method described below can also be applied for the remote renewal or issuance of any other ID document, license, or permit-like document that is endorsed by an authorized entity ….This information also spells out the rights and responsibilities of all U.S. citizens and of visitors when entering the United States…..The entries allowed to be made onto certain pages, refer to the bearer's name and address in the USA/abroad to be inputted by the passport-holder, visa-related entries to be made by foreign officials, or amendments and endorsements to be compiled by authorized entities; certifying that said renewal passport document has been issued by said passport agency (extended digital passport object includes a passport endorsement); (See, Claim 6 )).
Claim 6:
(Cancelled). 
Claim 7:
Sher discloses:
wherein the host computing device is further configured to: receive a location identifier from the user computing device; (Sher, a trail concerning the card's usage, including what data/information was loaded into the card and exchanged with the other system entities. A typical trail comprises the date and the location the card was utilized at, the name and related information about the transportation carrier used activity performed, a description of the travel-related activity being implemented and service rendered, and additional comments and explanations relating to the travel itinerary or the services…. This marketing data is then forwarded to the appropriate system entities, including the service providers, for analysis; automated travel system and methods for facilitating via a portable passenger card device a plurality of applications, comprising …communicating card data and related information between and among the system entities (host computing device is further configured to: receive a location identifier from the user computing device); (See, Para. 24, 67));
determine the location identifier is associated with a transport hub having a region identifier; (Sher, After the ticket-related data, including the pricing information, is verified and confirmed….includes the time, date, and location where access to the carrier was approved by the passenger station, as well as where admission to the premises was authorized; The template will retrieve selected information, which was previously stored in data fields of the passenger card, and automatically load the information into the form-template. Such information comprises the passenger's name, residence, and citizenship, as well as flight-related data including the airline's name, flight number and location/country of take-off (determine the location identifier is associated with a transport hub having a region identifier). (See, Claim 17));
generate a machine readable encoding of the digital passport object based on the region identifier; and (Sher, electronically retrieved from the old passport document; the old passport can be stored in the passenger card or provided as a machine readable document; The template will retrieve selected information, which was previously stored in data fields of the passenger card, and automatically load the information into the form-template. Such information comprises the passenger's name, residence, and citizenship, as well as flight-related data including the airline's name, flight number and location/country of take-off (generate a machine readable encoding of the digital passport object based on the region identifier). (See, Para. 127-129));
transmit the machine readable encoding to the user computing device. (Sher, The passenger will display the card-based template representing the passport application form while inputting the necessary data; the form-template can be stored in the passenger card or downloaded from a remote database …electronically retrieved from the old passport document; the old passport can be stored in the passenger card or provided as a machine readable document (transmit the machine readable encoding to the user computing device); (See, Para. 127-129)).
Claims 8 and 15:
Claims 8 and 15 are substantially similar to claim 1, and hence are rejected on similar grounds.
Claims 10 and 17:
Claims 10 and 17 are substantially similar to claim 3, and hence are rejected on similar grounds.
Claims 11 and 18:
Claims 11 and 18 are substantially similar to claim 4, and hence are rejected on similar grounds.
Claims 12 and 19:
Claims 12 and 19 are substantially similar to claim 5, and hence are rejected on similar grounds.
Claim 13:
(Cancelled).
Claim 14:
Claim 14 is substantially similar to claim 7, and hence is rejected on similar grounds.
Claim 20:
Sher discloses:
A computer-implemented method of providing a secondary digital passport object to a destination device, the method implemented using a wallet provider (WP) computing device including at least one processor in communication with a memory, the method comprising: (Sher, The completed and signed form will be stored in the passenger card and communicated/uploaded together to the passport services agency for further processing (providing a secondary digital passport object to a destination device). Upon approval of the application, the agency will renew/issue the new passport while compiling the electronic passport for that passenger. The compiled information can be stored in the agency database, …..(providing a secondary digital passport object to a destination device). To control access to the new passport data, the agency can protect the data via security information that is unique to the rightful passport-holder. Agency database (wallet provider (WP) computing device )…The Network/Transaction Processor provides the infrastructure and services required for the processing of payments and transfer of electronic funds, including for the clearing and settlement of electronic transactions and related information; Information from a passport, such as the passenger's place of birth and citizenship, or data from other paper/plastic-based documents. Such information/data can be verified, including compared against Government databases, so as to authenticate the background of the passenger or provide the data required for other travel-related purposes. (See, Para. 127-129));
querying the payment processing network for a payment card transaction performed by the source device using the digital wallet application, wherein the payment card transaction includes an identifier of a geographic region and a travel date on which travel to the geographic region is planned; (Sher, The database further includes information relating to payment transactions, such as details about the service or ticket purchased via the passenger card, electronic receipts for the cleared payments, and the passenger's purchase habits and related payment history. Concerning the latter, the database also gathers marketing data about the passenger's travel itineraries, including the type and amount of services requested and products purchased at a particular location or over a specific time period (querying the payment processing network for a payment card transaction performed by the source device using the digital wallet application, wherein the payment card transaction includes an identifier of a geographic region and a travel date on which travel to the geographic region is planned); (See, Para. 41-45));
comparing the planned travel date returned from the query of the payment processing network to a first expiration date included in the primary digital passport object, wherein the first expiration date is a date beyond which the primary digital passport object is no longer deemed valid for international travel by a governmental sponsoring authority; -37-21652-00904 (Sher, The rightful cardholder can be verified, for example, by comparing biometrics information, which is certified and stored in the passenger card, against the person's “life” biometrics, which is provided by the cardholder claiming to be intended bearer. If the card-based biometrics matches the life biometrics, the ownership is confirmed and free or discounted travel granted. Also verified can be the expiration and effective date or other terms the card-based permit/pass has to conform to; Such means further verify the validity and expiration dates of the use rights data stored in the card, checks the authenticity of the card data, and determine if a passenger card should be approved or denied for access to a carrier or for other services; (comparing the travel date to a first expiration date included in the primary digital passport object); A person having ordinary skill in the art would interpret the expiration date of a passport is the date beyond which the digital passport object is no longer deemed valid for international travel by the governmental sponsoring authority; (See, Para. 127-129));
transmitting, prior to the planned travel date, an alert to the source device, wherein the alert includes the planned travel date, the geographic region identifier, and the expiration date. (Sher, The validity of the electronic ticket stored in the passenger card can be determined by reading and verifying the ticket-related information, such as the ticket number, name of the transportation carrier, seat assignment, and date, time and location of departure or arrival. Upon coupling the card to the passenger station, this information can be viewed and checked, or compared against….in a remote database. If there is an irregularity, such as a ticket number tampered with, erroneous seating information, obsolete date, wrong location, or different carrier, the passenger station will convey an appropriate warning message; no passage/boarding is allowed. Such means further verify the validity and expiration dates of the use rights data stored in the card, checks the authenticity of the card data, and determine if a passenger card should be approved or denied for access to a carrier or for other services (transmitting an alert to the source device, wherein the alert includes the travel date, the geographic region identifier, and the expiration date) ;(See, Claim 1; 80-81));
receiving a transmission request from the digital wallet application executing on the source device, the transmission request including a digital passport object identifier associated with the primary digital passport object, and a destination device identifier; (Sher, the passenger realizes that the card-based passport needs to be renewed and decides to renew it remotely via the following method; the method described below can also be applied for the remote renewal or issuance of any other ID document, license, or permit-like document that is endorsed by an authorized entity; The passenger will display the card-based template representing the passport application form while inputting the necessary data; the form-template can be stored in the passenger card or downloaded from a remote database. The completed and signed form will be stored in the passenger card and communicated/uploaded together to the passport services agency for further processing. To control access to the new passport data, the agency can protect the data via security information that is unique to the rightful passport-holder (receiving a transmission request from the digital wallet application executing on the source device, the transmission request including a digital passport object identifier associated with the primary digital passport object, and a destination device identifier); (See, Abstract; Para.127-129));
generating a secondary digital passport object based at least in part on the digital passport object identifier, the secondary digital passport object having a second expiration date, wherein the second expiration date is a date beyond which the second digital passport object is no longer deemed valid for international travel by the governmental sponsoring authority; (Sher, The entries allowed to be made onto certain pages, refer to the bearer's name and address in the USA/abroad to be inputted by the passport-holder, visa-related entries to be made by foreign officials, or amendments and endorsements to be compiled by authorized entities. For instance, if applying for a visa, the method used for the renewal of the passport can also be employed to obtain that visa. The passport-holder displays the visa-application form, fills it out, attaches adequate payment, and uploads the information to the foreign embassy/consulate. Upon approval, the visa will be downloaded into the passenger card and stored in the passport-template that was identified by the passport number or via other unique information relating to the visa-applicant (generating a secondary digital passport object based at least in part on the digital passport object identifier, the secondary digital passport object having a second expiration); A person having ordinary skill in the art would interpret the expiration date of a passport is the date beyond which the digital passport object See, Claims 17-20));
generating an authentication challenge based at least in part on the transmission request; (Sher, To control access to the new passport data, the agency can protect the data via security information that is unique to the rightful passport-holder. For example, to download the new passport into the passenger card, the passenger has to provide the matching SSN or signature. For more sophisticated protection schemes, the agency can encrypt the passport data with a secret key or the passenger's biometrics and the passenger has to provide the secret key or matching biometrics to download and unlock the passport data. The agency can also attach to the data a public key certificate to certify the passport as being issued by that agency; Upon approval, the visa will be downloaded into the passenger card and stored in the passport-template that was identified by the passport number or via other unique information relating to the visa-applicant; (generating an authentication challenge based at least in part on the transmission request); (See, Para. 127-129));
transmitting to the destination device the authentication challenge; (Sher, the passenger has to provide the matching SSN or signature. For more sophisticated protection schemes, the agency can encrypt the passport data with a secret key or the passenger's biometrics and the passenger has to provide the secret key or matching biometrics to download and unlock the passport data. The agency can also attach to the data a public key certificate to certify the passport as being issued by that agency (transmitting to the destination device the authentication challenge); (See, Para. 127-129));
receiving an authentication response from the destination device; and (Sher, The compiled information can be stored in the agency database (destination device), including downloaded into the passenger card. To control access to the new passport data, the agency can protect the data via security information that is unique to the rightful passport-holder. For example, to download the new passport into the passenger card, the passenger has to provide the matching SSN or signature. For more sophisticated protection schemes, the agency can encrypt the passport data with a secret key or the passenger's biometrics and the passenger has to provide the secret key or matching biometrics to download and unlock the passport data. The agency can also attach to the data a public key certificate to certify the passport as being issued by that agency. After access is allowed, the new passport will be stored in the passenger card while overwriting the old passport data (receiving an authentication response from the destination device); (See, Abstract; Para. 127-129));
transmitting the secondary digital passport object to the destination device, when the authentication response indicates the transmission request has been authenticated. (Sher, If previously certified by a certification center, the passenger's digital signature can also be included into the form-template as is; for example, retrieved from within the card or downloaded from the center's database (transmitting the secondary digital passport object to the destination device); The completed and signed form will be stored in the passenger card and communicated/uploaded together to the passport services agency for further processing. The agency will verify the uploaded application, for example, by comparing the provided information against data stored in a Government database including the old passport data and photo of the applicant, as well as by clearing the electronic payment (transmitting the secondary digital passport object to the destination device, when the authentication response indicates the transmission request has been authenticated); Upon approval of the application… the agency can encrypt the passport data with a secret key or the passenger's biometrics and the passenger has to provide the secret key or matching biometrics to download and unlock the passport data. The agency can also attach to the data a public key certificate to certify the passport as being issued by that agency (the authentication response indicates the transmission request has been authenticated). (See, Abstract; Para. 127-129)).
However, Sher does not specifically disclose managing a digital wallet application installed on a source device, wherein the digital wallet application is configured to (i) store payment card using the digital wallet application; and receiving a transmission request from the digital wallet application executing on the source device. Sher discloses querying the payment processing network for a payment card transaction performed by the source device, and receiving a transmission request from a user’s device database. 
Zand-Biglari discloses the following limitations: 
managing a digital wallet application installed on a source device, wherein the digital wallet application is configured to (i) store payment card information for at least one payment card digitally on the source device, (ii) perform payment transactions using the payment card information over a payment processing network, and (iii) store a primary digital passport object, wherein the primary digital passport object is an electronically stored representation of an identity document issued by a governmental sponsoring authority for international travel; (Zand-Biglari, A digital wallet may comprise a data store reposed in a memory of the mobile device and configured to permit a user of the mobile device  to retrieve electronic credentials, such as transaction accounts, digital passports, digital identification, digitally stored medical information, and/or the like. The digital wallet fraud guard service may authenticate a user, such as using a token identifying the transaction account holder and/or transaction account of an electronic credential within the digital wallet; digital passport- (digital passports are  an electronically stored representation of an identity document issued by a governmental sponsoring authority for international travel); (See
querying the payment processing network for a payment card transaction performed by the source device using the digital wallet application; (Zand-Biglari, A digital wallet may comprise a data store reposed in a memory of the mobile device and configured to permit a user of the mobile device to retrieve electronic credentials, such as transaction accounts, digital passports, digital identification, digitally stored medical information, and/or the like. The digital wallet fraud guard service may authenticate a user, such as using a token identifying the transaction account holder and/or transaction account of an electronic credential within the digital wallet. (querying the payment processing network for a payment card transaction performed by the source device using the digital wallet application); (See, Abstract; Para. 31 ));
receiving a transmission request from the digital wallet application executing on the source device (Zand-Biglari, A digital wallet may comprise a data store reposed in a memory of the mobile device and configured to permit a user of the mobile device to retrieve electronic credentials, such as transaction accounts, digital passports, digital identification, digitally stored medical information, and/or the like. The digital wallet fraud guard service may authenticate a user, such as using a token identifying the transaction account holder and/or transaction account of an electronic credential within the digital wallet. (receiving a transmission request from the digital wallet application executing on the source device); (See, Abstract; Para. 24 &  36)).  
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Sher with the features of Zand-Biglari’s digital wallet fraud guard system because this system monitors the usage of a digital wallet and electronic credentials associated with the digital wallet, wherein the digital wallet fraud guard agent transmits transaction context data to a mobile device communication channel. The system may also include a digital wallet fraud guard service including a process running on a transaction account provider data center and configured to receive the transaction context data from the mobile device communication 
Claim 22:
Sher discloses:
wherein the authentication response includes biometric data captured by the authenticating user device; (Sher, The compiled information can be stored in the agency database, including downloaded into the passenger card. To control access to the new passport data, the agency can protect the data via security information that is unique to the rightful passport-holder. For example, to download the new passport into the passenger card, the passenger has to provide the matching SSN or signature. For more sophisticated protection schemes, the agency can encrypt the passport data with a secret key or the passenger's biometrics and the passenger has to provide the secret key or matching biometrics to download and unlock the passport data. The agency can also attach to the data a public key certificate to certify the passport as being issued by that agency; The rightful cardholder can be verified, for example, by comparing biometrics information, which is certified and stored in the passenger card, against the person's “life” biometrics, which is provided by the cardholder claiming to be intended bearer. If the card-based biometrics matches the life biometrics, the ownership is confirmed and free or discounted travel granted. Also verified can be the expiration and effective date or other terms the card-based permit/pass has to conform to; Such means further verify the validity and expiration dates of the use rights data stored in the card, checks the authenticity of the card data, and determine if a passenger card should be approved or denied for access to a carrier or for other services (wherein the authentication response includes biometric data captured by the authenticating user device); (See, Para. 51, 81-84).
Claim 23:
Claim 23 is substantially similar to claim 22, and hence is rejected on similar grounds.
Claims 2, 9, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sher (U.S. Patent Application Publication No. US 2002/0100802 A1; hereinafter “Sher”), in view of Zand-Biglari (U.S. Patent Application Publication No. US 2017/0193513 A1; hereinafter “Zand-Biglari”) as applied to claims 1, 3-8, 10-15, and 17-20 above, and further in view of Sher (U.S. Patent Application Publication No. US 2002/0100803 A1; hereinafter “Sher”). 
Claim 2:
Sher discloses:
wherein the host computing device is further configured to: query the digital wallet for user data to generate the augmentation package; (Sher, The Read/Write means refer to the retrieving of data from or the loading of data into the passenger card; the retrieved/stored data can also be displayed onto the card. The Send/Receive means refer to the uploading of card-based data to a remote database or the downloading of data from a remote database into the card. This exchange of data is implemented by selectively coupling the passenger card to the database(s) via a data communication link; the data can also be displayed onto the card or by a computer terminal connected to the data link; The passenger will display the card-based template representing the passport application form while inputting the necessary data; the form-template can be stored in the passenger card or downloaded from a remote database. The data entries comprise demographics information, such as name, permanent and mailing address, telephone number, and SSN; as well as additional personal data, such as gender, date and place of birth, height, and hair and eye color; This data can be entered by the passenger via keyboard or wireless means, or electronically retrieved from the old passport document; the old passport can be stored in the passenger card or provided as a machine readable document. After the data entries are made, the passenger will read and sign and date the oath/affidavit statement; for example, via a handwriting recognition means coupled to or included within the passenger card. If previously certified by a certification center, the passenger's digital signature can also be included into the form-template as is; for example, retrieved from within the card or downloaded from the center's database; (See, Abstract; Claim 1));
identify missing user data based at least in part on the augmentation template; (Sher, This data can be entered by the passenger via keyboard or wireless means, or electronically retrieved from the old passport document; the old passport can be stored in the passenger card or provided as a machine readable document. After the data entries are made, the passenger will read and sign and date the oath/affidavit statement; for example, via a handwriting recognition means coupled to or included within the passenger card; To complete the application form, the passenger's photo has to be included as well; otherwise, denying issuance of the document to said particular passport holder (denying issuance of the portable passport document due to identify missing user data based at least in part on the augmentation template); (See, Abstract; Para. 127-129));
generate a user data request based at least in part on missing user data; (Sher, the control module requests confirmation and the cardholder must provide the identical biometrics to unlock the transportation rights; To control access to the new passport data, the agency can protect the data via security information that is unique to the rightful passport-holder. For example, to download the new passport into the passenger card, the passenger has to provide the matching SSN or signature. For more sophisticated protection schemes, the agency can encrypt the passport data with a secret key or the passenger's biometrics and the passenger has to provide the secret key or matching biometrics to download and unlock the passport data (generate a user data request based at least in part on missing user data); (See, Para. 49));
receive a user data response including the requested user data; and (Sher, the cardholder must provide the identical biometrics to unlock the transportation rights; For more sophisticated protection schemes, the agency can encrypt the passport data with a secret key or the passenger's biometrics and the passenger has to provide the secret key or matching biometrics to download and unlock the passport data (receive a user data response including the requested user data); (See, Abstract; Para. 49));
apply the requested user data to the augmentation package. (Sher, For example, a cardholder can enter additional data, such as time management information to tailor the card for a particular card utilization purpose, or a issuer of card-based documents can update the document-related data, such as a license or an immunization pass with new information; For example, to download the new passport into the passenger card, the passenger has to provide the matching SSN or signature. For more sophisticated protection schemes, the agency can encrypt the passport data with a secret key or the passenger's biometrics and the passenger has to provide the secret key or matching biometrics to download and unlock the passport data. The agency can also attach to the data a public key certificate to certify the passport as being issued by that agency (apply the requested user data to the augmentation package). After access is allowed, the new passport will be stored in the passenger card while overwriting the old passport data. The card-based, old passport data can also cancel itself automatically if a predetermined condition is met; for example, the expiration date of the old passport will be compared against the date provided by the system clock, and if the expiration date has reached or gone beyond the systems date, that passport will be erased. The new passport data will be provided as an electronic representation of a conventional passport document. (See, Abstract; Para. 52)).
However, Sher does not specifically disclose querying the digital wallet. Sher discloses querying the database. Also, Sher does not specifically disclose transmitting the user data request to the requesting user device.
Zand-Biglari discloses the following limitation: 
query the digital wallet for user data; (Zand-Biglari, A digital wallet may comprise a data store reposed in a memory of the mobile device and configured to permit a user of the mobile device  to retrieve electronic credentials, such as transaction accounts, digital passports, digital identification, digitally stored medical information, and/or the like. The digital wallet fraud guard service may authenticate a user, such as using a token identifying the transaction account holder and/or transaction account of an electronic credential within the digital wallet. (retrieve trusted authentication data associated with a digital wallet); (See, Para. 31)).  
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Sher with the features of Zand-Biglari’s digital wallet fraud guard system because this system monitors the usage of a digital wallet and electronic credentials associated with the digital wallet, wherein the digital wallet fraud guard agent transmits transaction context data to a mobile device communication channel. The system may also include a digital wallet fraud guard service including a process running on a transaction account provider data center and configured to receive the transaction context data from the mobile device communication channel and configured to transmit threat assessment data (including at least one of threat details, threat level, or a short information) to the mobile device via the mobile device communication channel. (Zand-Biglari, Para. 5). 
Sher and Zand-Biglari do not disclose the claim’s limitation, transmit the user data request to the requesting user device; however, Sher (in U.S. Patent Application Publication No. US 2002/0100803) discloses:
transmit the user data request to the user device; (Sher, communicating card data and related information between and among the system entities; The passport devices are realized by portable device technologies, such as, smart cards or pocket-sized computers, (the requesting user device) and have the ability to manipulate and exchange passport data and information between and among the passport devices and remote database s(transmit the user data request); The passenger will display the card-based template representing the passport application form while inputting the necessary data; the form-template can be stored in the passenger card or downloaded from a remote database….. This data can be entered by the passenger via keyboard or wireless means, or electronically retrieved from the old passport document; the old passport can be stored in the passenger card or provided as a machine readable document. After the data entries are made, the passenger will read and sign and date the oath/affidavit statement; for example, via a handwriting recognition means coupled to or included within the passenger card. If previously certified by a certification center, the passenger's digital signature can also be included into the form-template as is; for example, retrieved from within the card or downloaded from the center's database (transmit the user data request to the user device); (See, Abstract; Para. 24 and 127-129)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Sher (in U.S. Patent Application Publication No. US 2002/0100802) and Zand-Biglari with the features of Sher’s (in U.S. Patent Application Publication No. US 2002/0100803)passport system because this system comprises a database scheme for storing a set of data and information in a distributed manner among a plurality of database components associated with the plurality of system users, including the passenger card. The database scheme comprises means for automatically interchanging a selected number of data elements, from among said set of data/information, between and among all database components via the communication link whenever such data elements are inputted including modified by a particular system entity. In this way, the network of system database components, including the passenger card per se, acts and behaves as a single integrated database that always contains and automatically delivers—anytime, anywhere—the most up to date set of those data and information. (Sher, Para. 6). 
Claims 9 and 16:
Claims 9 and 16 are substantially similar to claim 2, and hence are rejected on similar grounds.
Claim 21:
Sher discloses:
further comprising: identifying at least one sponsoring authority associated with the secondary digital passport object; and  -43-21652-00904(Sher,The agency can also attach to the data a public key certificate to certify the passport as being issued by that agency. The agency will verify the uploaded application, for example, by comparing the provided information against data stored in a Government database including the old passport data and photo of the applicant, as well as by clearing the electronic payment; The passport-holder displays the visa-application form, fills it out, attaches adequate payment, and uploads the information to the foreign embassy/consulate. Upon approval, the visa will be downloaded into the passenger card and stored in the passport-template that was identified by the passport number or via other unique information relating to the visa-applicant (identifying at least one sponsoring authority associated with the secondary digital passport object) (See, Para. 127-129)).
Sher (in U.S. Patent Application Publication No. US 2002/0100802) and Zand-Biglari do not disclose the claim’s limitation, generating and then transmitting an alert to an associated sponsoring authority, based at least in part on the secondary digital passport object; however,Sher (in U.S. Patent Application Publication No. US 2002/0100803) discloses:
generating and then transmitting an alert to an associated sponsoring authority, based at least in part on the secondary digital passport object. (Sher, A passport system and methods encompassing a plurality of passport service providers and portable passport devices for storing, processing, safeguarding, validating, and communicating a passport document, including passport data elements stored in the passport devices and the service provider databases, and for facilitating various passport application tasks. The passport devices are realized by portable device technologies, such as, smart cards or pocket-sized computers, and have the ability to manipulate and exchange passport data and information between and among the passport devices and remote databases; let's use the passenger card as an electronic ticket for a travel itinerary comprising several carriers and destinations, a payment carrier including a monetary value for the purchase of goods and services, as well as a host for various application scenarios (secondary digital passport object)….a sender can communicate secure messages (generating and then transmitting an alert) to a receiver while encrypting the messages with the public key of that receiver prior to transmission. The transmitted message can be decrypted only by the corresponding private key of the receiver (e.g. addressee); only the addressee on the envelope can open the envelope and read the letter. Besides, any information encrypted with the private key of a sender can be decrypted only by the corresponding (e.g. sender's) public key; the letter signed via the private key is therefore authentic and was send by that sender; After the data entries are made, the passenger will read and sign and date the oath/affidavit statement…retrieved from within the card or downloaded from the center's database (generating and then transmitting an alert to an associated sponsoring authority, based at least in part on the secondary digital passport object); ((See, Abstract; Para.106, 127-129)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Sher (in U.S. Patent Application Publication No. US 2002/0100802) and Zand-Biglari with the features of Sher’s (in U.S. Patent Application Publication No. US 2002/0100803) passport system because this system comprises a database scheme for storing a set of data and information in a distributed manner among a plurality of database components associated with the plurality of system users, including the passenger card. The database scheme comprises means for automatically interchanging a selected number of data elements, from among said set of data/information, between and among all database components via the communication link whenever such data elements are inputted including modified by a particular system entity. In this way, the network of system database components, including the passenger card per se, acts and behaves as a single integrated database that always contains and automatically delivers—anytime, anywhere—the most up to date set of those data and information. (Sher, Para. 6). 
Response to Arguments 
Applicant's arguments filed dated 02/05/2021 have been fully considered but they are not persuasive due to the following reasons:

Applicant argues that “the claims are nevertheless eligible under the second prong. The second prong evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.” Examiner respectfully disagrees and notes that there is no technology/technical improvement as a result of implementing the abstract idea. Managing and controlling access to electronic identification data simply amount to the abstract idea of authenticating a passport. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of processing and authenticating passport information and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a mental process (evaluation)) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application. 
Furthermore, Applicant argues that “the Office Action mistakenly finds no possibility of a practical application in this case because the claims are capable of being implemented by generic computing devices. As noted above, this analysis is incomplete under the 2019 PEG because it fails to consider the novel distribution of functionality recited by the claims, which enables an improvement to digital wallet technology…This is true regardless of whether the servers and mobile computing devices used to implement the digital wallet system are considered to be “generic” for purposes of Step 2A.” Examiner respectfully disagrees and notes that there is no computer functionality or technical/technology improvements as a result of implementing the abstract idea on a computer. The computer is used to apply the abstract idea without any technical improvement. Thus, the claim does not integrate the abstract idea into a practical application. The interaction between devices is nothing more than receiving/transmitting/authenticating  data. The courts have determined that receiving/transmitting data 
Additionally, Examiner respectfully notes that there is no improved technology in simply managing a digital wallet application installed on a device for managing, querying, comparing, transmitting, receiving, retrieving, and generating passport and financial data; and hence, the disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all, instead; Applicant recites managing a digital wallet application installed on a requesting user device; storing payment card information on the requesting user device; performing payment transactions using the payment card information over a payment processing network; store a digital passport object; querying the payment processing network for a payment card transaction; comparing the travel date to an expiration date; transmitting an alert to a requesting user device; receiving an augmentation request; retrieve an augmentation template; generating an augmentation package associated with the digital passport object; transmitting an authentication request to an authenticating user device; receiving an authentication response from the authenticating user device; determining an authentication evaluation of the augmentation package associated with the digital passport object; creating an updated augmentation package; transmitting the updated augmentation package to the sponsoring authority; receiving an augmentation response indicating an extension of the digital passport object; and transmitting an extended digital passport object to the digital wallet application on the requesting user device. Thus, Applicant has simply provided a business method practice in the financial and traveling industry of using a mobile computing device to manage financial (payment cards) and travelling data ( passports, visas, green cards, identifications, or etc.) in an application, and no technical solution or improvement has been disclosed. 
Applicant argues that “the pending claims clearly recite more than well understood, routine, or conventional activities at least with respect to a digital wallet service that parses the user’s transactions made through the digital wallet application for planned travel dates, and warns the user in advance if the 
Applicant asserts that “the Office Action presents no indication that it was well-understood, routine, or conventional to perform the steps discussed above. This is true for each of the pending independent and dependent claims, which in combination recite far more than well-understood, routine, and conventional activities.”  Examiner respectfully disagrees and notes that these limitations are well-understood, routine, and conventional because the claimed invention is directed to the underlying abstract idea of passport authentication; querying a digital wallet; comparing the travel date to an expiration date; transmitting an alert to a requesting user device; receiving an augmentation request; retrieve an augmentation template; generating an augmentation package associated with the digital passport object; transmitting an authentication request to an authenticating user device; receiving an authentication response from the authenticating user device; determining an authentication evaluation of the augmentation package associated with the digital passport object; creating an updated augmentation package; and transmitting the updated augmentation package to the sponsoring authority are simply abstract in nature; and hence Applicant’s arguments that these limitations amount to an inventive concept 
Furthermore, with respect to Applicant's arguments regarding inventive steps over the well-understood, routine, and conventional technology, Examiner notes that the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91,101 USPQ2d at 1973 (MPEP 2106.05(1)). As made clear by the courts, the "'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." A claim for a new abstract idea is still an abstract idea (see MPEP 2106.05(1)). Moreover, the limitations recited in claims 1-5, 7-12, and 14-21 are routine, well understood, and conventional activity of a computer when the computer is recited in a generic manner (MPEP 2106.05 (l)(A)). Additionally, it is unclear which particular steps are unconventional and how these steps meaningfully apply the abstract idea. Thus, these arguments are not persuasive.
With respect to the rejection of claims 1-5, 7-12, and 14-23 under 35 U.S.C. 103, Applicant arguments are moot in view of newly cited language in previously used prior art, as presented above in this office action.  
Applicant argues that “Sehr merely describes a passenger station that checks a traveler’s ticket information when the passenger arrives for the travel. Notably, Sehr does not describe or suggest querying a payment processing network for a payment card transaction performed by a user device using a digital wallet application, wherein the payment card transaction includes an identifier of a geographic region and a travel date on which travel to the geographic region is planned; comparing the planned travel date returned from the query of the payment processing network to an expiration date included in the digital passport object; and transmitting, prior to the planned travel date, an alert to the requesting user device regarding expiration of the passport, as recited in Applicant’s Claim 1.” Examiner respectfully disagrees and notes that Applicant's arguments are moot in view of new grounds of rejection presented above based on newly cited portions of paragraphs 51, 80-81, and 127-129 of the disclosed prior art that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693